Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang (CN206251153; see Applicant’s foreign reference and IDS) in view of  Tsai (US 20070253703)
With regard claim 1, Wang discloses A mobile terminal (abstract; fig 1-3), comprising a housing and a camera assembly (abstract; fig 1-3), wherein a through hole is arranged in a frame of the housing (at least fig 2, the hole for the camera); the camera assembly comprises a camera (abstract), a support for installing the camera (at least fig 2, the support structure to support under the camera), an electric motor and a push-and-pull rod (paragraph [18]); the electric motor is fixed to the housing and is electrically coupled to a circuit board of the mobile terminal (paragraph [21]-[25]; at least the circuit to control the motor and/or the circuit to provide the signals/power to the motor and/or the circuit for the device; Examiner consider as a circuit board); the electric motor is provided with a threaded rod (paragraph [18]), a first end of the push-and-pull rod is provided with a threaded tube which fits with the threaded rod (at least fig 1, the tube shape structure fits on the 7 and/or 701), the threaded tube is sleeved on the threaded rod (at least fig 1), and a second end of the push-and-pull rod is coupled to the support (at least fig 2, the 2nd end on the right hand side; Examiner consider is coupled to the support); when the electric motor is actuated, the threaded rod rotates and drives the push-and-pull rod to advance or retreat along the threaded rod (compare fig 2, fig 3), the push-and-pull rod drives the support to move, such that the camera is extended out of or retracted into the housing through the through hole (compare fig 2, fig 3). 
Wang lacks teaching: the push-and-pull rod is coupled non-rigidly to the support via an spring wherein an end of the spring is couple to the support, and another end of the spring is coupled to the second end of the push-and-pull rod.
Tsai teaches a mobile terminal comprising: the bottom portion is coupled non-rigidly to the support via an spring (at least fig 2, the bottom portion with 60, non-rigidly couple to the support structure via a spring) wherein an end of the spring is couple to the support (at least fig 2, on top of the spring), and another end of the spring is coupled to the bottom portion of the structure (fig 2, the bottom of the spring). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (guide box with spring between a support on one end and another bottom housing structure on the other end) and modify to previous discussed structure (modified to Wang’s structure between the support and the push-and-pull rod, including changing the size, spring, between the support on the bottom portion of the camera and the push-and-pull rod; so that one end couple to the support and the other end couple to the push-and-pull rod on the bottom, and the camera structure on top of structure 40) so as to further allow for changing the angle the camera of the modified structure and/or protect the device by using the spring component. 
With regard claims 5, 13, modified Wang further disclosed the housing is further provided with a guide box (at least Tsai’s fig 2, the support slides along the guide box) connected to the through hole (the hole shown in the Wang’s structure), when the electric motor is actuated, the support slides along the guide box to extend the camera out of the guide box (Tsai’s fig 2) or retract the camera into the guide box (fig 3).
Claims 7, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang (CN206251153; see Applicant’s foreign reference and IDS) in view of  Tsai (US 20070253703) and Huang (US 20080002965) 
With regard claims 7, 16, modified Wang discussed in the preceding claim disclosed all the subject matter except for the housing is provided with a guide block, the support is further provided with a guide plate, a guide groove is opened on the guide plate, the guide block is inserted in the guide groove.
Huang teaches: the housing is provided with a guide block (at least fig 5, 215), the support is further provided with a guide plate (the plate with 234), a guide groove (234) is opened on the guide plate, the guide block is inserted in the guide groove (at least fig 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (guide block and guide groove; the guide block extend through the guide groove via the guide plate) and modify to previous discussed structure so as to further improve the sliding and/or prevent the camera to slide/pull out of the modified structure by mistake/user. 

Allowable Subject Matter
Claims 3, 4, 14-15, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 3, the allowability resides in the overall structure of the device as recited in this independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the support is provided with an accommodating tube; a side wall of the accommodating tube is provided with a through slot along an axial direction of the accommodating tube and facing the push-and-pull rod; the elastic component is received in the accommodating tube; the second end of the push-and-pull rod is disposed between the other end of the elastic component and an end wall of the accommodating tube and abuts against the end wall of the accommodating tube, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Wang in view of Tsai, discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “As such, Applicant respectfully submits that a person of ordinary skill in the art would not have a reason to combine the camera extension and retraction mechanism discussed in Wang with the bellows-like connecting member of FUJISAWA, and that further, the combination thereof would frustrate the principle of operation of Wang…..” (pages 7 to the end).
Examiner’s Answer: the Examiner respectfully disagrees and notes that Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/JERRY WU/Primary Examiner, Art Unit 2835